____________

                                      No. 95-1806
                                     ____________


Lamont Ashley,                            *
                                          *
                    Appellant,            *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri
James A. Gammon,    *
                                          *         [UNPUBLISHED]
                    Appellee.             *

                                     ____________

                        Submitted:    November 17, 1995

                           Filed:      April 1, 1996
                                     ____________

Before McMILLIAN, WOLLMAN and LOKEN, Circuit Judges.
                              ____________


PER CURIAM.


      Lamont Ashley, a Missouri state prisoner, appeals from a final order
entered in the United States District Court1 for the District of Missouri,
adopting the report and recommendation of the magistrate judge2 and denying
Ashley's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.
Ashley v. Gammon, No. 4:91 CV 2332 (E.D. Mo. Feb. 24, 1995) (order adopting
report and recommendation).      For reversal, Ashley argues that the district
court erred in (1) failing to find that his procedural default was excused
by cause and prejudice and (2) denying his request for an evidentiary
hearing.     Ashley maintains that, but for these errors,




         1
       The Honorable Edward L. Filippine, United States District
Judge for the Eastern District of Missouri.
     2
      The Honorable David D. Noce, Chief United States Magistrate
Judge for the Eastern District of Missouri.
he would have prevailed on the merits of his constitutional claim.    For the
reasons discussed below, we affirm.


        Ashley was convicted in Missouri state court on eight counts of
burglary in the second degree upon a plea of guilty entered on February 2,
1990.       He was sentenced to seven concurrent terms of fifteen years
imprisonment and one consecutive term of five years, for an aggregate
sentence of twenty years.      In determining his sentence, the trial court
sentenced Ashley as a class X offender based upon Ashley's admission at his
plea hearing that he had at least three prior felonies.         Following his
conviction, Ashley filed a motion for postconviction relief in state court
claiming that he received ineffective assistance of trial counsel and that
he was improperly sentenced as a class X offender.          He was appointed
counsel.     The state court denied Ashley's motion, and his appointed counsel
filed an appeal, asserting only the ineffective assistance claim.         The
Missouri Court of Appeals affirmed the denial of Ashley's motion for
postconviction relief.3


        Ashley filed this petition pro se in federal district court, seeking
a writ of habeas corpus on grounds that the state trial court improperly
sentenced him as a class X offender, in violation of his due process
rights.      Upon review, the magistrate judge recommended denial of the
petition on grounds of procedural default which was not excused by cause
and prejudice and which did not result in a fundamental miscarriage of
justice.     Ashley v. Gammon, No. 4:91 CV 2332 (Oct. 14, 1994) (magistrate
judge's report and recommendation).     By order dated February 24, 1995, the
district court adopted the magistrate judge's report and recommendation and




        3
       Ashley also filed a separate pro se petition for writ of
habeas corpus with the Missouri Court of Appeals in which he raised
the issue of his sentencing as class X offender. That petition was
denied. He filed an identical pro se petition with the Missouri
Supreme Court, which was also denied.

                                      -2-
denied Ashley's request for an evidentiary hearing.      Id. (Feb. 24, 1995).


      Ashley argues that his appointed counsel, on appeal from the denial
of postconviction relief in state court, was ineffective in failing either
to assert the class X offender sentencing issue as an independent ground
for appeal or to incorporate this issue into his ineffective assistance
claim.       He also maintains that it was clearly his personal intention to
appeal the sentencing issue, as evidenced by his contemporaneous filings
of pro se petitions for a writ of habeas corpus in the Missouri Court of
Appeals and the Missouri Supreme Court, in which he did specifically raise
the sentencing issue.     Thus, he argues, he has demonstrated both cause and
prejudice to excuse his appointed counsel's procedural default in failing
to appeal the class X offender issue to the Missouri Court of Appeals in
the postconviction relief proceedings.      Upon review, we note that there is
no constitutional right to effective assistance of postconviction relief
counsel and, accordingly, ineffective assistance of postconviction relief
counsel is not a basis for showing cause to overcome a procedural default
in a federal habeas action.       Coleman v. Thompson, 501 U.S. 722, 752-54
         4
(1991).


      Ashley separately argues that the district court erred in denying him
an evidentiary hearing pursuant to 28 U.S.C. § 2254(d).




     4
      We also reject Ashley's suggestion that the class X offender
status issue was implicitly included in Ashley's appeal from the
denial of postconviction relief, or that this court can somehow
presume an intent to include the class X offender issue in that
appeal.   See Duncan v. Henry, 115 S. Ct. 887, 888 (1995) (per
curiam) (requiring specificity of claim in state court in order to
preserve it for collateral attack in federal court). Moreover, the
substance of Ashley's claim is that his status as a class X
offender was not established in accordance with proper state
statutory procedures; thus, his claim is grounded in state law and
fails to assert a violation of the Constitution or laws or treaties
of the United States within the meaning of § 2254.

                                      -3-
Ashley contends that he never received a full and fair hearing in state
court and that the factual dispute regarding his actual criminal record had
never been fully developed and properly decided in state court.         Even if
we were to assume that Ashley has alleged facts which, if proven, would
entitle him to relief, we hold that the record before the district court
was adequate and that Ashley has not shown, nor does it appear, that any
of the grounds for requiring such an evidentiary hearing, as set forth in
§ 2254(d), has been established.    We therefore hold that the district court
did not err in declining to hold an evidentiary hearing in the present
case.   Accordingly, the order of the district court is affirmed.       See 8th
Cir. R. 47B.


        A true copy.

              Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -4-